
	

116 HRES 766 IH: Censuring President Donald J. Trump.
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		116th CONGRESS
		1st Session
		H. RES. 766
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2019
			Ms. Gabbard submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Censuring President Donald J. Trump.
	
	
 Whereas in his conduct of the office of President of the United States—and in violation of his constitutional oath faithfully to execute the office of the President of the United States and, to the best of his ability, preserve, protect, and defend the Constitution of the United States, and in violation of his constitutional duty to take care that the laws be faithfully executed—Donald J. Trump, acting both directly and through his agents within and outside the United States Government, abused the powers of the Presidency for his own personal political gain;
 Whereas President Trump, using the powers of his high office, solicited the interference of Ukraine in the 2020 United States Presidential election;
 Whereas President Trump conducted a scheme or course of conduct that included soliciting the Government of Ukraine to investigate his political rival, former Vice President Joseph R. Biden, Jr.;
 Whereas President Trump abused the powers of the Presidency by ignoring or injuring vital national interests to obtain an improper personal political benefit and betrayed the Nation by abusing his high office to enlist a foreign power in interfering with democratic elections;
 Whereas President Trump used the powers of the Presidency to undermine the integrity of the United States democratic process, thereby ignoring and injuring the interests of the Nation;
 Whereas President Trump has demonstrated that he has acted in a manner grossly incompatible with self-governance and the rule of law; and
 Whereas President Trump has acted in a manner contrary to the trust voters placed in him as President, to the great prejudice of the cause of law and justice, and to the manifest injury of the people of the United States: Now, therefore, be it
	
	
 That the House of Representatives— (1)censures President Donald J. Trump for actions taken by the President as outlined in this resolution, which constitute a willful abuse of power;
 (2)censures President Donald J. Trump for putting his personal political interests before those of the American people in a manner that undermines the integrity of the United States democratic process;
 (3)calls on President Donald J. Trump to refrain from any conduct that invites foreign interference in United States elections or undermines United States Government investigations into foreign interference;
 (4)calls on President Donald J. Trump and the executive branch of government to respect the constitutionally defined separation of powers;
 (5)strongly urges President Donald J. Trump to uphold his oath of office as established by the Constitution of the United States and fulfill his constitutional responsibilities to the American people; and
 (6)calls on President Donald J. Trump to acknowledge and admit wrongdoing as outlined in this resolution and apologize to the American people.
			
